DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings filed on 07/11/13 are accepted.

Examiner’s Note - 35 USC § 112
	The applicant’s amendments to claims 12-13 have overcome the previous 112(b) rejection. However, for claim 12, it should be noted that the phrase, “so as to deal with a reaction that causes an unknown structural change of the unknown substance,” appears to be an intended consequence of the phrase, “wherein the step of generating candidates of a partial structure of the known substance by eliminating a part of a structure of the known substance from a structural formula of the known substance, does not rely on a predetermined chemical or metabolic reaction of the known substance …” The phrase, “so as to deal with a reaction …” will therefore be considered non-limiting to the phrase, “wherein the step of generating candidates …” as the step will naturally result in the intended consequence. Similarly, for claim 13, the phrase, “so as to deal with a reaction that causes an unknown structural change of the unknown substance,” appears to be an intended consequence of the phrase, “wherein the partial structure candidate generator for generating a candidate of a partial structure of the known substance, using the structural formula of the known substance retrieved from 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the following limitations, when considered in combination, were not found, taught, or disclosed by the prior art:
generating candidates of a partial structure of the known substance by eliminating a part of a structure of the known substance from a structural formula of the known substance, without relying on a predetermined chemical or metabolic reaction of the known substance
storing known structural parts as candidates of an additional structural part
creating combinations of the candidates of the partial structure without relying on a predetermined chemical or metabolic reaction of the known substance
	The examiner was persuaded by the applicant’s arguments of 12/21/20. Specifically, the applicant’s following arguments were persuasive:
Yamaguchi’s use of ‘known structural change patterns,’ which necessarily means using known structural changes based on chemical or metabolic reactions, is in fact described extensively in the current specification identified as Document 3, which is the Japanese counterpart (Publication No. 2007-287531, Application No. 2006-115031) to the cited prior art, Yamaguchi (the US publication US20130282304A1) …”
This Savtiski’s disclosure of Paragraph [0031] may at best correspond to S2 to S4 of Fig. 2 of the present specification but does not correspond to the step of creating combinations of the candidates of claim 1 (and claim 6), which corresponds to S5 of Fig. 2 of the present specification. Note, for example, Savitski’s reference to neutral loss of water molecules during fragmentation and its ilk, which may correspond to S2 of Fig. 2 of the present specification, would fall within a predetermined chemical or metabolic reaction …”
However, in Step 21 of Yamaguchi in Fig. 2 (reproduced below), information on partial structures stored in the reference data memory 15 is used only for narrowing down the candidate structures obtained in Step 16. In Step 14 of Yamaguchi, the known structural change patterns stored in the structural change pattern memory unit 16 is used for creating candidate structures for obtaining the same compositional formula as the compositional formula deduced in step 13 by combining the structure of the known substance and the known structural change patterns, which 
Although the cited art taught elements of the claimed invention, the examiner agreed with the applicant that the combination of Yamaguchi et al in view of Savitski et al would not result in the claims as a whole, as they are currently amended. The concept of “generating candidates of a partial structure of the known substance by eliminating a part of a structure of the known substance …” was not considered allowable by itself. There are many ways of construing the term “eliminating.” For example, figure 2, step S20 of Yamaguchi could be broadly construed to serve as an elimination step, as only a partial structure is retrieved. However, that limitation, when combined with the limitations that followed it, particularly with respect to “creating combinations of the candidates of the partial structure … without relying on a predetermined chemical or metabolic reaction of the known substance …” was considered to give sufficient detail such that there was not adequate motivation to combine various pieces of art in a piecemeal fashion and still arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ootake et al (US Pat 6917037) discloses a mass spectrum analyzing system.
Albar Ramirez et al (US PgPub 20120191685) discloses a method for identifying peptides and proteins from mass spectrometry data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        03/26/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862